Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
	Regarding step 1, claim 1 is a method, claim 19 is a computer program product and claim 20 is a system, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations: “receiving a Quadratic Integer Programming (QIP) problem comprising an objective function and a set of constraints on integer variables associated with the objective function; obtaining an approximation of the QIP problem by relaxing the QIP problem”, “generating an approximate solution by solving the obtained approximation”, “generating a Quadratic Unconstrained Binary Optimization (QUBO) formulation of the QIP problem based on the generated approximate solution and the received QIP problem”, “submitting the generated QUBO formulation to an optimization solver machine; receiving, from the optimization solver machine, a solution of the submitted QUBO formulation”, and “publishing an integral solution of the received QIP problem on a user device based on the received solution.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “publishing an integral solution of the received QIP problem on a user device based on the received solution” (last step) is merely a post-solution activity.  Accordingly, the abstract idea is not integrated into a practical application.
Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claims 2-18, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1.
Referring to claim 19, regarding step 2A prong 1, claim 19 is directed to an abstract idea. Claim 19 recites the limitations: “receiving a Quadratic Integer Programming (QIP) problem comprising an objective function and a set of constraints on integer variables associated with the objective function”, “obtaining an approximation of the QIP problem by relaxing the QIP problem”, “generating an approximate solution by solving the obtained approximation”, “generating a Quadratic Unconstrained Binary Optimization (QUBO) formulation of the QIP problem based on the generated approximate solution and the received QIP problem”, “submitting the generated QUBO formulation to an optimization solver machine”, “receiving, from the optimization solver machine, a solution of the submitted QUBO formulation”, and “publishing an integral solution of the received QIP problem on a user device based on the received solution.” Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 19, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim does not recites any additional elements except qualifying the “non-transitory computer-readable storage medium” in the preamble. The preamble does not appear to limit the claim and even if the preamble did limit the claim, it only amounts to using a computer as a tool to apply the exception. Accordingly, the abstract idea is not integrated into a practical application.
Regarding step 2B, claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “non-transitory computer-readable storage medium” even if it limits the scope, amounts to applying the exception on a general purpose hardware (para. [00128]). Applying an exception using a general purpose hardware cannot provide an inventive concept. The claim is not patent eligible.
Referring to claim 20, regarding step 2A prong 1, claim 20 is directed to an abstract idea. Claim 20 recites the limitations: “receive a Quadratic Integer Programming (QIP) problem comprising an objective function and a set of constraints on integer variables associated with the objective function”, “obtain an approximation of the QIP problem by relaxing the QIP problem”, “generate an approximate solution by solving the obtained approximation”, “generate a Quadratic Unconstrained Binary Optimization (QUBO) formulation of the QIP problem based on the generated approximate solution and the received QIP problem”, “submit the generated QUBO formulation to an optimization solver machine”, “receiving, from the optimization solver machine, a solution of the submitted QUBO formulation”, and “publish an integral solution of the received QIP problem on a user device based on the received solution.” Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 20, regarding step 2A prong 2, the claim does recite additional elements beyond the abstract idea. However, those additional elements do not integrate the judicial exception into a practical application. Claim 20 recites a system having a processor. The “system” is not a specific physical hardware.  The “system” is a generic computer, i.e., see para. [00128]. Accordingly, the abstract idea is not integrated into a practical application.
Regarding step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “non-transitory computer-readable storage medium” even if it limits the scope, amounts to applying the exception on a general purpose hardware (para. [00128]). Applying an exception using a general purpose hardware cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buchheim et al (Applicants’ admission Prior Art “Semidefinite …”).
	As per independent claim 1, Buchheim et al the invention substantially as claimed, including:
Claim 1 A method, comprising: 
receiving a Quadratic Integer Programming (QIP) problem comprising an objective function and a set of constraints on integer variables associated with the objective function (section 1 (Introduction) and section 2 (The new approach)); 
obtaining an approximation of the QIP problem by relaxing the QIP problem; 
generating an approximate solution by solving the obtained approximation; generating a the generated approximate solution and the received QIP problem; submitting the generated (section 2 (2.1 and 2.3)); and 
publishing an integral solution of the received QIP problem on a user device based on the received solution (section 2 (2.2 and 2.3)). 
It is noted that Buchheim et al do not specifically detail Quadratic Unconstrained Binary Optimization (QUBO).  However, “Quadratic Unconstrained Binary Optimization (QUBO)” formulation is merely one of several well-known and commonly-used alternatives in quadratic integer programming (see. e.g., (1) special listed in section 1 of Galli (Applicants’ admission Prior Art “Valid …”) wherein , in addition, “Buchheim and Wiegele [8] is an explicit reference to Buchheim et al and (2) You et al (WO 2021072221 A1), paras. [0004], [0007], [0013]-[0014], [0060], [0064], [0068],…).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Buchheim et al’s teachings because the reference is a quadratic integer programming (QIP) problems solver as claimed.
	As per dependent claims 2-18, the detailed features are obvious to a person having ordinary skill in the art.
	Due to the similarity of independent claims 19-20 to claim 1, they are rejected under a similar rationale.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited reference is art of interest.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182